  Case 3:20-cv-01235-PAD Document 40 Filed 07/17/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

 SANDRA RODRÍGUEZ-COTTO, ET
 AL.

         Plaintiff,

                 v.                                        CIVIL NO. 20-1235 (PAD)

 WANDA VÁZQUEZ-GARCED, et al.,

         Defendants.


                                               ORDER

        Defendants request reconsideration of the court’s ruling at Docket No. 38. The court does

not see any “manifest injustice” in the ruling, for it does not refer to expert witness’ reports,

depositions, or typical discovery materials, but to a statute. Evaluating defendants’ motion for

reconsideration, however, the court has confirmed defendants’ representation that the text of the

amendment is available at http://www.oslpr.org/sutra (Docket No. 39, p. 3). As of today, it does

not seem that there is an official English language translation of this provision. Yet, given that the

official version is available, plaintiffs must rely on their own certified translation.

        SO ORDERED.

        In San Juan, Puerto Rico, this 17th day of July, 2020.

                                                        s/Pedro A. Delgado-Hernández
                                                        PEDRO A. DELGADO-HERNÁNDEZ
                                                        United States District Judge
